


Exhibit 10.65




February 27, 2012


Radian Guaranty Incorporated
1601 Market Street
Philadelphia, PA 19103


Ladies and Gentlemen:


You have requested that Federal National Mortgage Association (“Fannie Mae”)
conditionally approve Radian Mortgage Assurance Inc. (“RMA”) as a direct issuer
of mortgage guaranty insurance under the Fannie Mae Qualified Mortgage Insurer
Approval Requirements. Effective as of the Effective Date (as defined below),
and subject to the terms and conditions set forth below, Fannie Mae hereby
approves RMA as a direct issuer of mortgage guaranty insurance, but only limited
to certain Subject States (as defined below) as specified in paragraph 7 below.
The conditional approval granted by Fannie Mae herein is subject to, and
expressly conditioned upon the compliance by RMA, Radian Guaranty Inc. (“RGI”)
and Radian Group Inc. (“Radian Group”), collectively Radian (“Radian”) with each
of the conditions set forth below to the extent they do not conflict with
Pennsylvania Insurance Law or other statutory regulatory authority, as well as
Fannie Mae's Qualified Mortgage Insurer Approval Requirements, as amended from
time to time (the “Requirements”). If any of the Requirements or the below
conditions are not met as of, and maintained from and after, the Effective Date
Fannie Mae reserves the right to withdraw this conditional approval and suspend
or terminate RGI and/or RMA, in its sole and absolute discretion.


1.
The Pennsylvania Insurance Department shall have issued to RGI written
notification providing that, notwithstanding RGI's risk-to-capital ratio, the
Pennsylvania Insurance Department shall allow RGI to write new mortgage guaranty
insurance policies, until such time as the Pennsylvania Insurance Department
issues an order directing RGI to stop writing new mortgage guaranty insurance
policies. The Pennsylvania Insurance Department shall also have granted RMA
authority to write new mortgage guaranty insurance policies.

2.
RMA is incorporated as, and shall remain, a wholly owned subsidiary of RGI, and
any and all second lien risk that may exist in RMA shall have been transferred
out of RMA or commuted.

3.
Radian Group shall make the following capital contributions to RGI: (a) within
thirty (30) days of the Effective Date, Radian Group shall have contributed no
less than $100,000,000 in cash or cash equivalent assets to RGI; (b) within two
(2) business days (or longer, in no event to exceed fifteen (15) business days,
if prior approval is required by the Pennsylvania Department of Insurance) after
the end of the quarter in which it is determined that RGI's risk-to-capital
ratio exceeded 25:1, Radian Group shall contribute no less than an additional
$50,000,000 in cash or cash equivalent assets to RGI: and (c) within thirty (30)
business days of an interest expense payment by RGI or RMA to Radian Group
pursuant to the terms of the interest expense sharing arrangements among these
entities, Radian Group shall contribute to RGI an amount in cash or cash
equivalents equal to such interest expense payment. In each case, for assets
other than cash, the identity of any assets to be contributed and the fair
market value of such assets shall be mutually agreed upon between RGI and Fannie
Mae.

4.
Within one (1) year of the Effective Date, RGI may contribute up to $50,000,000
in cash or cash equivalent assets to RMA, the identity of such assets to be
mutually agreed upon between RGI and Fannie Mae for assets other than cash.
Following RGI's contribution described in the preceding sentence, Fannie Mae and
RGI may, from time to time, review RGI and RMA's risk-to-capital ratios to
determine if RMA requires additional capital contributions. The decision to make
any additional capital contributions, the amount of such contributions, the
identity of any assets to be contributed and the fair market value of such
assets shall be mutually agreed upon between RGI and Fannie Mae, subject to
applicable insurance regulatory approvals.

5.
In the event RGI anticipates that it shall be prohibited from writing new
business in any Subject State for any period of time as a result of either RGI's
failure to satisfy risk-to-capital ratio or other substantially equivalent
minimum capital requirements applicable in such Subject State, or any regulatory
action forbidding RGI from writing new business due to a determination of
hazardous financial condition or capital inadequacy in any Subject State
(collectively “Applicable Capital Requirements”), RGI shall use, and Radian
Group shall cause RGI to use, commercially reasonable efforts to promptly obtain
either (a) a waiver from the applicable insurance regulator for RGI to continue
to write new business in such Subject State, or (b) permanent changes to such
Subject State's applicable insurance statutes or regulations to allow RGI to
continue to write new business. As used herein, the term “Subject States” means
Arizona, California, Florida, Idaho, Illinois, Iowa, Kansas, Kentucky, Missouri,
New Jersey, New York, North Carolina, Ohio, Oregon, Texas and Wisconsin.





--------------------------------------------------------------------------------




6.
In the event that RGI fails to obtain relief from the Applicable Capital
Requirements as contemplated in clauses (a) or (b) of paragraph 5 above then RGI
shall provide prompt written notice to Fannie Mae, which notice shall identify
the applicable Subject State and include a reasonably detailed description of
the reason RGI is no longer permitted or may no longer be permitted to transact
new business in such Subject State, due to RGI's failure to comply with
Applicable Capital Requirements, (including a description of the efforts taken
by or on behalf of RGI to obtain such relief) and a copy of all correspondence
with the Subject State denying the request for a waiver or such other relief.

7.
In addition to the other conditions set forth in this letter, Fannie Mae's
conditional approval of RMA as a direct issuer of mortgage guaranty insurance
shall be limited to those Subject States, if any, in which RGI fails to obtain
relief from the Applicable Capital Requirements as described in paragraph 5
above. For the avoidance of doubt, if RGI is prohibited from writing new
business in any Subject State for any reason other than a failure to meet
Applicable Capital Requirements, RMA shall not be so approved hereunder as a
direct issuer of mortgage guaranty insurance with respect to such Subject State.

8.
Unless Fannie Mae otherwise agrees in writing, Fannie Mae's conditional approval
of RMA as a direct issuer of mortgage guaranty insurance in the limited
instances described above shall be automatically revoked with regard to any
Subject State thirty (30) days after RGI is permitted to resume writing new
business in such Subject State. At such time as RGI shall have, for a period of
twelve (12) consecutive months, met or exceeded the Applicable Capital
Requirements of any Subject State in which RGI had failed to obtain relief from
such requirements as described in paragraph 5 above, then, within ninety (90)
days, RMA shall transfer to RGI any and all mortgage guaranty insurance written
by RMA in such Subject State, together with capital supporting that risk, in
each case upon terms and conditions approved in writing by Fannie Mae, in its
sole and absolute discretion, and as permitted by applicable regulatory
authorities.

9.
RMA will only insure (a) loans that are eligible for sale to Fannie Mae, Freddie
Mac, or any of the Federal Home Loan Banks, (b) Housing Finance Authority loans,
and (c) jumbo loans that meet Fannie Mae, Freddie Mac, or Federal Home Loan Bank
(“GSE”) guidelines other than those relating to loan amount (the “Guidelines”).
For purposes of this paragraph, loans are not eligible for sale to Fannie Mae,
Freddie Mac, or any of the Federal Home Loan Banks unless either (i) they have
actually been purchased by one of these entities, or (ii) they meet the
published standards of one of these entities for flow business.

10.
Upon RGI's contribution of cash or other liquid investments to RMA pursuant to
paragraph 4 above, neither RGI nor RMA shall take, and the Radian Group shall
cause RGI and RMA not to take, any of the following actions without the prior,
written consent of Fannie Mae, which consent shall not unreasonably be withheld
and shall be deemed to have been granted if Fannie Mae has not objected in
writing within thirty (30) business days of being advised by Radian Group in
writing of the contemplated action (provided, however, that nothing herein shall
be construed to prohibit RGI or RMA from taking action to the extent required to
comply with existing regulatory requirements):

a.
Alter, amend or otherwise modify any reinsurance agreement, capital support
agreement or other similar arrangement with any of their respective affiliates;

b.
Except as explicitly provided for in this agreement, declare, pay or otherwise
make any provision for the payment of any dividend, return of capital, capital
or other distribution, or any other arrangements with respect to the securities,
cash or other assets of RGI or RMA, including, without limitation, the repayment
of any outstanding principal, interest or other amounts on any surplus notes,
debentures, or similar securities; provided however, that (1) RGI and RMA shall
be permitted to make interest expense payments to Radian Group in accordance
with the terms of the interest expense sharing arrangements among these
entities, subject to Radian Group's reimbursing RGI for such amounts in
accordance with paragraph 3(c) above, and (2) Radian Assest Assurance, Inc.
(“RAA”) shall be permitted to make interest expense payments to Radian Group in
accordance with the terms of the interest expense sharing arrangement between
Radian Group and RAA, which interest expense sharing payment shall not be
subject to the reimbursement requirement of paragraph 3(c) above;

c.
Except as explicitly provided for in this agreement, transfer, sell or make any
other arrangement to transfer or distribute, by dividend or otherwise, any
securities of RGI or RMA to another person or entity, including to any of their
respective affiliates; provided, however, that any transfer of capital pursuant
to paragraph 8 shall require the approvals set forth therein;

d.
Alter, amend or otherwise modify RGI or RMA's underwriting guidelines beyond
what is eligible for delivery under the Guidelines;

e.
Except as provided in paragraph 8, transfer or otherwise shift RGI or RMA's
issuance of new mortgage insurance business to any other affiliate; provided,
however, that if Fannie Mae approves such transfer or other shift, RGI, RMA and
Radian Group shall provide to Fannie Mae a written, unconditional and joint and
several guaranty of full and timely payment of all of its policyholder claims as
they come due under the subject mortgage insurance policies;

f.
Alter, amend or otherwise modify any existing expense sharing or tax sharing
agreement of RGI or RMA with any of their respective affiliates; and





--------------------------------------------------------------------------------




g.
Enter into any risk novation or commutation transaction by RMA. In order to
obtain Fannie Mae's approval for such novation or commutation transaction, RMA
shall undertake to ensure and demonstrate to Fannie Mae's satisfaction that any
such successor will satisfy the credit standards and quality that is then
required for standard government sponsored enterprise business.

The prior approval provisions of this paragraph are in addition to any and all
applicable requirements imposed by the Pennsylvania Insurance Code and other
applicable law.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------






11.
Unless otherwise earlier revoked, Fannie Mae's conditional approval of RMA as a
direct issuer of mortgage guaranty insurance granted hereby shall terminate on
December 31, 2013.         



This agreement and its contents shall be considered confidential and shall not
be disclosed by Radian Group, RGI or RMA without Fannie Mae's prior written
approval. Fannie Mae acknowledges that this agreement may be disclosed to
insurance regulatory authorities, upon request by such regulator, as well as
auditors, and subject to Radian Group, RGI or RMAs, as the case may be, formal
request that such information be treated in confidence. Radian Group, RGI and
RMA shall not make, deliver or publish any public statements or descriptions of
the terms of this agreement without Fannie Mae's prior written consent, except
as otherwise required by applicable securities law, in which case Radian will
provide Fannie Mae prior notification.
Very truly yours,


FEDERAL NATIONAL
MORTGAGE ASSOCIATION
“Fannie Mae”




By:/s/ Michael Shaw____________
Name:    Michael Shaw
Title: EVP and Chief Credit Officer
                                    
Confirmed and accepted
as of February 27, 2012 (the “Effective Date”).


RADIAN GUARANTY INC.


By:__/s/ Teresa Bryce Bazemore________
Name: Teresa Bryce Bazemore
Title: President




RADIAN MORTGAGE ASSURANCE INC.


By:__/s/ Teresa Bryce Bazemore________
Name: Teresa Bryce Bazemore
Title: President


RADIAN GROUP INC.


By: /s/ C. Robert Quint_____________
Name: C. Robert Quint
Title: Executive Vice President and Chief
Financial Officer




